JUDGE BURNAM
delivered tiie opinion of the court.
Appellee was indicted for retailing spirituous liquors without a license. By agreement a jury was waived, and' the case heard by the court on the following agreed facts:. In September, 1896, appellee made application to the-County Court for a license, as a brandy distiller, to sell .apple brandy at his residence, in Metcalfe county, in quantities of not less than a qnart, which was granted by the court;' appellee paying therefor the sum of $25. Subsequent thereto, and within the time covered by the license, *324lie sold a quart of brandy at liis warehouse, which was located within from thirty to forty feet from his residence, and from sixty to one hundred yards from the distillery. The warehouse where the sale was made is on the survey of the distillery premises required by the internal revenue department of the Federal government. The residence is not on the distillery prémises, but is on the same tract of land.
Section 4224 Kentucky Statutes provides that license may be granted by the County Court to persons who are distillers of spirituous liquors in good faith to retail spirituous liquors of their own manufacture at their distillery, residence, or own warehouse, but shall sell at only one of said places,-which must be named and designated in the license, in quantities of not less than one quart, and the liquor not to be drunk on the premises or adjacent thereto, upon the payment of $75; and by a subsequent paragraph of the- same section it is provided that license may be granted to persons who are manufacturers of vinous liquors in good faith, and distillers of peach and apple brandy, to retail liquors of their own manufacture at the place of manufacturo or the distillery, in quantities of not less than one quart, not to be drunk on the premises or adjacent thereto, upon the payment of $25. The application of appellee was for a license to sell brandy of his own manufacture. The statute limits the sale of brandy sold under this license to the distillery or place of manu-' facture, and it can not be sold elsewhere, and the County Court was not authorized to designate the residence as the place for the sale of brandy under that license. The preceding paragraph of the same section does permit a license to be granted to distillers of spirituous liquors to retail liquor of their own manufacture either at their dis-*325ti Her y, residence, or warehouse, but provides that they shall sell at only one of said places, which must be named and designated in the license. It is clearly the intention of the statute to limit the traffic under the license to the distillery or place of manufacture, and to hold that the words, “distillery or place of manufacture” mean “near by,” or “in proximity” to the distillery would destroy the manifest purpose of the law. In this case the license to sell at the residence was unauthorized; but even if the place designated had been at the distillery, as directed by the statute, we are of the opinion that a sale made' at the warehouse, from sixty to one hundred yards distant, would not have been authorized. For the reasons given the judgment is reversed, and the cause remanded for proceedings consistent with this ojbnion.